 



EXHIBIT 10.21
FIRST FINANCIAL BANCORP.
AMENDED AND RESTATED KEY MANAGEMENT SEVERANCE PLAN
I. Preamble and Statement of Purpose .
     The purpose of this Plan is to assure First Financial Bancorp. (“First
Financial”) and its subsidiaries (First Financial, together with its
subsidiaries, the “Corporation”) of the continued dedication, loyalty, and
service of, and the availability of objective advice and counsel from, key
employees of the Corporation notwithstanding the possibility, threat or
occurrence of a bid or other action to take over control of the Corporation.
     In the event First Financial receives any proposals from a third party
concerning a possible business combination with First Financial, or acquisition
of First Financial’s equity securities or a substantial portion of its assets,
the Board of Directors of First Financial (the “Board”) believes that it would
be imperative that the Board, the Corporation and its senior management be able
to rely on the Corporation’s key employees to continue in their positions and be
available for advice, if requested, without concern that those individuals might
be distracted by the personal uncertainties and risks created by such a
proposal, or be influenced to consider other employment opportunities or
prospects because of such uncertainties or risks.
     Should First Financial receive any such proposals, in addition to their
regular duties, such key employees, in light of their experience and knowledge
gained within that portion of the business in which they are principally
engaged, may be called upon to assist in the assessment of proposals, advise
senior management and the Board as to whether such proposals would be in the
best interest of First Financial and its shareholders, and take such other
actions as the Board might determine to be appropriate.
     This Plan amends and supersedes the First Financial Bancorp Key Management
Severance Plan that was first effective on March 23, 2006.
II. Eligible Executives .
     Eligible employees are those key employees of the Corporation who are from
time to time designated by the Chief Executive Officer of First Financial (the
“CEO”) as eligible to participate in this Plan. The CEO shall provide the
Compensation Committee of the Board (the “Compensation Committee”) a list of
those individuals designated as eligible as updated from time-to-time.
     Each eligible employee shall become a Participant in the Plan upon his or
her execution of a letter agreement in the form, or substantially in the form,
of Exhibit A, attached to and incorporated in this Plan (the “Letter
Agreement”). The executed Letter Agreement shall constitute the Participant’s
agreement to the terms and conditions of participation in this Plan and shall
set forth the amount of the Lump Sum Cash Payment under Section 3.2.2, the
length of the Coverage Period for welfare benefit continuation

 



--------------------------------------------------------------------------------



 



under Section 3.2.3, and such other terms and conditions as the Compensation
Committee may determine applicable to the Participant.
     A Participant who is no longer employed by the Corporation shall cease to
be a Participant in the Plan, unless the Participant’s employment ceases
(i) within twelve (12) months after the Effective Date (as defined in
Section 3.1.3) or (ii) during any period of time when the Board has knowledge
that any third person has taken steps reasonably calculated to effect a Change
of Control (as defined in Section 3.1.2) until, in the opinion of the Board, the
third party has abandoned or terminated its efforts to effect a Change of
Control. Any decision by the Board that, in its opinion, a third party has or
has not taken steps reasonably calculated to effect a Change of Control, or
that, in its opinion, the third person has abandoned or terminated its efforts
to effect a Change of Control, shall be conclusive and binding on the
Participants.
III. Plan Provisions .
     3.1 Definitions. The following terms, as used in this Plan with capitalized
first letters, shall have the meanings as provided in this Section 3.1:
     3.1.1. “Cause”. “Cause” means (i) the Participant’s willful and continued
failure substantially to perform the duties of his or her position (other than
as a result of disability, as defined in Section 72(m)(7) of the Internal
Revenue Code of 1986, as amended (the “Code”), or as a result of termination by
the Participant for Good Reason) after written notice to the Participant by the
CEO or his/her designate specifying such failure, provided that such “Cause”
shall have been found by the CEO in consultation with legal counsel after at
least ten (10) days’ written notice to the Participant specifying the failure on
the part of the Participant and after an opportunity for the Participant to be
heard at a meeting with the CEO or his/her designate; (ii) any willful act or
omission by the Participant constituting dishonesty, fraud or other malfeasance,
and any act or omission by the Participant constituting immoral conduct, which
in any such case is injurious to the financial condition or business reputation
of the Corporation; or (iii) the Participant’s indictment of a felony under the
laws of the United States or any state thereof or any other jurisdiction in
which the Corporation conducts business. For purposes of this definition, no act
or failure to act shall be deemed “willful” unless effected by the Participant
not in good faith and without a reasonable belief that such action or failure to
act was in or not opposed to the best interests of the Corporation.
     3.1.2. “Change of Control”. “Change of Control” means the earliest to occur
of any of the following events, construed in accordance with Code section 409A:
     (i) Any one person or more than one person acting as a group acquires, or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or group, beneficial ownership of more than
fifty percent (50%) of the total voting power of First Financial’s then
outstanding voting securities;
     (ii) A majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed or

2



--------------------------------------------------------------------------------



 



approved by a majority of the members of the Board who were members of the Board
prior to the initiation of the replacement; or
     (iii) Any one person or more than one person acting as a group acquires, or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or group, assets of First Financial that have
a total gross fair market value of fifty percent (50%) or more of the total
gross fair market value of all of the assets of First Financial immediately
prior to the initiation of the acquisition.
     3.1.3. “Effective Date”. “Effective Date” means the date on which a Change
of Control occurs. In the event of a Change of Control occurring within twelve
(12) months after a prior Change of Control, “Effective Date” shall mean, for a
Participant whose employment terminates prior to the subsequent Change of
Control, the date on which the prior Change of Control occurs, and for all other
Participants, the date on which the subsequent Change of Control occurs.
Notwithstanding anything in this Plan to the contrary, if a Participant’s
employment with the Corporation had terminated prior to the date on which the
Change of Control occurred, and if it is reasonably demonstrated by the
Participant to the Board that such termination of employment either was at the
request of a third party who had taken steps reasonably calculated to effect the
Change of Control or otherwise arose in connection with or in anticipation of
the Change of Control, then, for all purposes of this Plan, “Effective Date”
shall mean, with respect to such Participant only, the date immediately prior to
the date of such termination of employment.
     3.1.4. “Good Reason”. “Good Reason” means, without the Participant’s
consent, (i) removal from, or failure to be reappointed or reelected to, the
Participant’s principal positions immediately prior to the Change of Control
(other than as a result of a promotion); (ii) a material diminution in the
Participant’s title, position, duties or responsibilities, or the assignment to
the Participant of duties that are inconsistent, in a material respect, with the
scope of duties and responsibilities associated with the Participant’s position
immediately prior to the Change of Control; (iii) a material reduction in the
Participant’s base compensation, as in effect immediately preceding the
Effective Date, or target bonus opportunity; (iv) relocation of the
Participant’s principal workplace to a location which is more than fifty
(50) miles from the Participant’s principal workplace on the Effective Date; or
(v) any material failure by First Financial to comply with and satisfy the
requirements of Section 3.5.6, provided that the successor shall have received
at least ten (10) days’ prior written notice from First Financial or the
Participant of the requirements of Section 3.5.6, and shall have failed to
remedy such material failure within thirty (30) days after receipt of such
notice. For purposes of clauses (i), (ii) or (iii) of the preceding sentence, an
isolated and inadvertent action not taken in bad faith and which is remedied by
First Financial promptly after receipt of notice thereof given by the
Participant shall be excluded. For purposes of clause (ii), no material
diminution of title, position, duties or responsibilities shall be deemed to
occur solely because First Financial becomes a subsidiary of another corporation
or change in the reporting hierarchy incident thereto. For the purposes of
clauses (i), (ii), (iii), and (iv), Good Reason shall not exist unless the
Participant notifies the Corporation of the existence of the condition specified
under the applicable clause no later than ninety (90) days after the initial
existence of any such condition, and the Corporation fails to

3



--------------------------------------------------------------------------------



 



remedy such condition within thirty (30) days after receipt of such notice.
Notwithstanding the foregoing, Good Reason shall not exist unless the
termination of employment from the Corporation occurs no later than one year
following the initial existence of any of the conditions provided under this
Section 3.1.4.
3.2 Benefits.
     3.2.1. Triggering Event. In the event the Participant’s employment with the
Corporation is terminated without Cause by the Corporation, or for Good Reason
by the Participant, on or within twelve (12) months after the Effective Date,
First Financial shall (in addition to any compensation or benefits to which the
Participant may otherwise be entitled under any other agreement, plan or
arrangement with the Corporation, other than amounts excluded by Section 3.5.2)
make the payments and provide the benefits to the Participant as specified under
Sections 3.2.2 through 3.2.6, subject to Section 3.4 and 3.5.2. Solely for
purposes of this Section 3.2.1, a Participant’s employment with the Corporation
will be deemed to have terminated on the earlier of the date the Participant’s
employment with the Corporation ceases or the date that written notice of any
such termination is received by the Participant or by the Corporation, as the
case may be, even though the parties may agree in connection therewith that the
Participant’s employment with the Corporation will continue for a specified
period thereafter. The failure by the Participant or the Corporation to set
forth in any such notice sufficient facts or circumstances showing Good Reason
or Cause, as the case may be, shall not waive any right of the Participant or
the Corporation or preclude either party from asserting such facts or
circumstances in the enforcement of any such right.
     3.2.2. Lump Sum Cash Payment. On or within 30 days after the Participant’s
termination of employment from the Corporation, First Financial shall pay to the
Participant as compensation for services rendered to the Corporation a Lump Sum
Cash Payment (subject to any applicable payroll or other taxes required to be
withheld) equal to the sum of (a) six (6) to twelve (12) months (such period to
be determined by the CEO) of the Participant’s then current annual base salary;
and (b) accrued but unused vacation allotment for the current year, such amount
determined in accordance with the Letter Agreement.
     3.2.3. COBRA Coverage. The Participant may elect to continue the
Participant’s (and, where applicable, the Participant’s dependents’) health
benefits pursuant to COBRA. If the Participant elects to do so, the Corporation
will pay the portion of the COBRA premiums which it paid for the Participant’s
insurance premiums which it did while Participant was an employee of the
Corporation for up to twelve (12) months, and the Participant’s portion will be
deducted from the Lump Sum Cash Benefit.
     3.2.4. Accelerated Vesting of Stock Awards. If Participant’s employment is
terminated within twelve (12) months of the Effective Date of a Change of
Control as defined in Section 3.1.2, any unvested stock options and restricted
stock will vest subject to the terms of the applicable stock benefit plan. The
preceding sentence shall not apply with respect to any stock award if: (i) in
connection with the Change of Control, another

4



--------------------------------------------------------------------------------



 



entity (a) shall have assumed or will assume the obligations of First Financial
with respect to such stock award, or (b) shall have issued or will issue one or
more stock awards of equivalent economic value with equivalent vesting
conditions to replace such stock award; and (ii) the assumed or replacement
option as set forth in clause (i), pursuant to its terms, shall vest as of the
date the Participant’s employment with the Corporation is terminated without
Cause by the Corporation, or for Good Reason by the Participant, on or within
eighteen (18) months after the Effective Date. The Board shall have sole
discretion in the determination of whether a replacement option is of equivalent
economic value to the replaced option.
     3.2.5. Outplacement Assistance. Participant shall be entitled to
outplacement assistance with an agency selected by First Financial with the fee
paid by First Financial in an amount not to exceed two (2) to five (5) percent
of the Participant’s annual base salary as determined by the CEO, such amount
determined in accordance with the Letter Agreement.
     3.2.6. Target Bonus Payment. Participant shall be entitled to his/her
target bonus (“Target Bonus”) as defined in the Short Term Bonus Plan for the
year of the Effective Date. The Target Bonus will be paid on the date when
annual bonuses for other key management employees are normally paid. In no event
shall the Target Bonus be paid later than March 15 in the year following the
Effective Date.
3.3 Adjustment of Lump Sum Cash Payment.
     3.3.1. Adjustment. Notwithstanding anything in this Plan or any Letter
Agreement to the contrary, in the event the Law or Accounting Firm (as defined
in Section 3.3.2) shall determine that the Lump Sum Cash Payment and any other
payment or distribution in the nature of compensation by the Corporation to or
for the benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise (the Lump Sum Cash
Payment, together with such other payments and distributions, the “Payments”),
would cause any portion of such Payments to be subject to the excise tax imposed
by Section 4999 (or any successor provision) of the Code (the “Parachute
Payments”), the Participant’s Lump Sum Cash Payment shall be reduced to the
extent necessary (but not below zero) so that no portion of the Payments shall
be subject to the excise tax imposed by Section 4999 of the Code, provided that
no such reduction shall be made if the Participant’s Payments, after the
reduction and after the application of Federal income tax at the highest rate
applicable to individual taxpayers, would not be greater than the present value
(determined in accordance with Section 280G of the Code) of the Payments before
the reduction but after the application of (i) excise tax under Section 4999 of
the Code and (ii) Federal income tax at the highest rate applicable to
individual taxpayers.
     3.3.2. Determination. All determinations required to be made under this
Section 3.3, including the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized law or accounting firm
(the “Law or Accounting Firm”), which shall provide detailed supporting
calculations both to First Financial and the

5



--------------------------------------------------------------------------------



 



the Participant (i) within fifteen (15) business days after the receipt of a
notice from the Participant that he or she may have a Parachute Payment, or
(ii) at such earlier time as may be requested by First Financial. The Law or
Accounting Firm may employ and rely upon the opinions of actuarial or accounting
professionals to the extent it deems necessary or advisable. In the event that
the Law or Accounting Firm determines, for any reason, that it is unable to
perform such services, or declines to do so, First Financial shall select
another nationally recognized law or accounting firm to make the determinations
required under this Section (which law or accounting firm shall then be referred
to as the Law or Accounting Firm hereunder). All fees and expenses of the Law or
Accounting Firm shall be borne solely by First Financial. Any determination by
the Law or Accounting Firm shall be binding upon First Financial and the
Participant.
3.4 Terms and Conditions of Participation
     3.4.1. Conditions of Participation. As a condition to being covered by the
Plan, each Participant, by executing the Letter Agreement, shall acknowledge and
agree that (i) except as may otherwise be expressly provided under any other
executed agreement between the Participant and the Corporation, nothing
contained in this Plan (including, but not limited to, using the term “Cause” to
determine benefits under this Plan) is intended to change the fact that the
employment of the Participant by the Corporation is “at will” and, prior to the
Effective Date, may be terminated by either the Participant or the Corporation
at any time, (ii) the Participant shall be bound by, and comply with, the
requirements of Sections 3.5.3 and 3.5.4, and (iii) the Participant consents to
the modifications to the options as provided in Section 3.2.4. Moreover, except
as provided in Section 3.1.3, if prior to the Effective Date, the Participant’s
employment with the Corporation terminates, then the Participant shall have no
further rights under this Plan.
     3.4.2. Non-Duplication. As a condition to being covered by this Plan, and
notwithstanding any other prior agreement to the contrary, each Participant, by
executing the Letter Agreement, shall agree that the payments under this Plan
shall be in lieu of any severance or similar payments that otherwise might be
payable under any plan, program, policy or agreement.
     3.4.3. Amendment and Termination. The Plan may not be amended or terminated
after the Effective Date. Prior to the Effective Date, the Compensation
Committee of the Board (the “Compensation Committee”) may, in its sole
discretion, modify or amend this Plan in any respect, or terminate the Plan
(including with respect to individuals then participating in the Plan), provided
such action is taken and becomes effective at least one (1) year prior to the
Effective Date and such action is communicated to the Participants prior to the
Effective Date. First Financial may amend the Plan to provide greater or lesser
benefits to particular employees by sending the affected employees a letter
setting forth the applicable benefit modification. Notwithstanding the foregoing
provisions of this Section 3.4.3, the Plan may be amended by the Compensation
Committee at any time, retroactively if required, if found necessary, in the
opinion of the Compensation Committee, in order to conform the Plan to the
provisions of section 409A of the Code and the Treasury Regulations or other
authoritative guidance issued

6



--------------------------------------------------------------------------------



 



thereunder and to conform the Plan to the provisions and other requirements of
any applicable law. No such amendment shall be considered prejudicial to any
interest of a Participant under the Plan or require the Participant’s written
consent. The Corporation shall promptly notify affected Participants of any such
amendment adopted by the Compensation Committee.
3.5 General
     3.5.1. Indemnification. If litigation or arbitration shall be brought to
enforce or interpret any provision of this Plan which relates to First
Financial’s obligation to make payments hereunder, then First Financial, to the
extent permitted by applicable law and First Financial’s Articles of
Incorporation, shall indemnify the Participant for his or her reasonable
attorneys’ fees and disbursements incurred in such proceedings, and shall pay
pre-judgment interest on any money judgment obtained by the Participant
calculated at the prime rate of interest published from time to time by The Wall
Street Journal , northeast edition (“Prime Rate”) from the date that payment(s)
to him or her should have been made under this Plan.
     3.5.2. Payment Obligations; Overdue Payments . The Corporation’s
obligations to make the payments and provide the benefits to the Participant
under this Plan shall be absolute and unconditional and shall not be affected in
any way by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense or other right which First Financial may have
against the Participant or anyone else, provided, however, that as a condition
to payment of amounts under this Plan, the Participant shall execute by no later
than the scheduled payment date a general release and waiver (the “Waiver”), in
form and substance reasonably satisfactory to First Financial, of all claims
relating to the Participant’s employment by the Corporation and the termination
of such employment, including, but not limited to, discrimination claims,
employment-related tort claims, contract claims and claims under this Plan
(other than claims with respect to benefits under the Corporation’s
tax-qualified retirement plans, continuation of coverage or benefits solely as
required by Part 6 of Title I of the Employee Retirement Income Security Act of
1974, or any obligation of First Financial to provide future performance under
Section 3.2.3). All amounts payable by First Financial hereunder shall be paid
without notice or demand, except as may be required with respect to the Waiver.
Each and every payment made hereunder by First Financial shall be final. The
Corporation shall not seek to recover all or any part of such payment from the
Participant or from whosoever may be entitled thereto, for any reason
whatsoever. The Participant shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Plan, and the obtaining of any such other employment shall in no event
effect any reduction of First Financial’s obligations to pay the Lump Sum Cash
Payment. The Participant shall be entitled to receive interest at the Prime Rate
on any payments under this Plan that are overdue, provided, however, that no
payments shall be deemed to be overdue until the Participant executes the Waiver
and any rescission period with respect to such Waiver has expired or to the
extent that payments are delayed pursuant to the requirements of Section 409A of
the Code.

7



--------------------------------------------------------------------------------



 



     3.5.3. Confidential Information. The Participant shall at all times hold in
a fiduciary capacity for the benefit of the Corporation all secret, confidential
or proprietary information, knowledge or data relating to the Corporation, and
its respective businesses, which shall have been obtained by the Participant
during the Participant’s employment by the Corporation and which shall not be or
become public knowledge (other than by acts by the Participant or
representatives of the Participant in violation of this Plan) including, but not
limited to, the following: (i) performance characteristics of the Corporation’s
products; (ii) marketing plans, business plans, strategies, forecasts, budgets,
projections and costs; (iii) personnel information; (iv) customer, vendor and
supplier lists; (v) customer, vendor and supplier needs, transaction histories,
contacts, volumes, characteristics, agreements and prices; (vi) promotions,
operations, sales, marketing, and research and development; (vii) business
operations, internal structures, and financial affairs; (viii) systems and
procedures; (ix) pricing structure of the Corporation’s services and products;
(x) proposed services and products; (xi) contracts with other parties; and
(xii) any other information that the Corporation is obligated by law, rule or
regulation to maintain as confidential (the “Confidential Information”). During
the Participant’s employment with the Corporation and after termination of such
employment at any time or for any reason, and regardless of whether any payments
are made to the Participant under this Plan as a result of such termination, the
Participant shall not, without the prior written consent of the Corporation or
as may otherwise be required by law or legal process, communicate or divulge any
Confidential Information to any person other than the Corporation, its employees
and those designated by it or use any Confidential Information except for the
benefit of the Corporation. Immediately upon termination of the Participant’s
employment with the Corporation at any time or for any reason, the Participant
shall return to the Corporation all Confidential Information, including, but not
limited to, any and all copies, reproductions, notes or extracts of Confidential
Information. “Confidential Information” shall not include (v) Confidential
Information which at the time of disclosure is already in the public domain;
(w) Confidential Information which the Participant can demonstrate by written
evidence was in his possession or known to him prior to his employment with the
Corporation which is not subject to an obligation of confidentiality to the
Corporation; (x) Confidential Information which subsequently becomes part of the
public domain through no fault of the Participant; (y) Confidential Information
which becomes known to the Participant through a third party who is under no
obligation of confidentiality to the Corporation; and (z) Confidential
Information which is required to be disclosed by law or by judicial
administrative proceedings. Upon service to the Participant, or anyone acting on
the Participant’s behalf, of any subpoena, court order, or other legal process
requiring the Participant to disclose information that would be Confidential
Information but for the preceding sentence, the Participant shall immediately
provide written notice to the Corporation of such service and of the content of
any testimony or information to be disclosed.
     3.5.4. Solicitation of Employees and Customers. (a) During the
Participant’s employment with the Corporation and for a period of six (6) to
twelve (12) months after termination of such employment at any time and for any
reason, and regardless of whether any payments are made to the Participant under
this Plan as a result of such

8



--------------------------------------------------------------------------------



 



termination, the Participant shall not solicit, participate in or promote the
solicitation of any person who was employed by the Corporation at the time of
the Participant’s termination of employment with the Corporation to leave the
employ of the Corporation, or, on behalf of himself or any other person, hire,
employ or engage any such person. The Participant further agrees that, during
such time, if an employee of the Corporation contacts the Participant about
prospective employment, the Participant will inform such employee that he or she
cannot discuss the matter further without informing the Corporation.
     (b) During the Participant’s employment with the Corporation, and for a
period of six (6) to twelve 12) months after termination of such employment and
at any time and for any reason, and regardless of whether any payments are made
to the Participant under this Plan as a result of such termination, the
Participant will not, directly or indirectly, on behalf of himself or herself or
on behalf of any other individual, association or entity, as an agent or
otherwise:

  (i)   contact any of the customers of Corporation for whom the Participant
directly performed any services or had any direct business contact for the
purpose of soliciting business or inducing such customer to acquire any product
or service that currently is provided or under development by the Corporation;
or     (ii)   contact any of the customers or prospective customers of the
Corporation whose identity or other customer specific information the
Participant discovered or gained access to as a result of his/her access to the
Confidential Information for the purpose of soliciting or inducing any of such
customers or prospective customers to acquire any product or service that
currently is provided or under development by the Corporation; or     (iii)  
utilize the Confidential Information to solicit, influence, or encourage any
customers or prospective customers of the Corporation to divert or direct their
business to me or any other person, association or entity by or with whom the
Participant is employed, associated, engaged as agent or otherwise affiliated.

     (c) The six (6) to twelve (12) month period described in Sections 3.5.4(a)
and (b) above shall correlate with the number of months set forth pursuant to
Section 3.2.2(a).
     3.5.5. Application of Restrictions Respecting Confidential Information and
Solicitation of Employees. The requirements and obligations of the Participant
under Sections 3.5.3 and 3.5.4 shall be in addition to, and not a limitation
under, any other requirements and obligations of the Participant, at law or
otherwise. The term “person” for purposes of Sections 3.5.3 and 3.5.4 shall
include any individual or entity, including any corporation, trust or
partnership.
     3.5.6. Successors. All right under this Plan are personal to the
Participant and without the prior written consent of First Financial shall not
be assignable by the

9



--------------------------------------------------------------------------------



 



Participant otherwise than by will or the laws of descent and distribution. This
Plan shall inure to the benefit of and be enforceable by the Participant’s legal
representative. This Plan shall inure to the benefit of and be binding upon
First Financial and its successors and assigns. First Financial will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of First
Financial to assume expressly and agree to perform this Plan in the same manner
and to the same extent that First Financial would be required to perform it.
     3.5.7. Controlling Law; Jurisdiction. This Plan shall in all respects be
governed by, and construed in accordance with, the laws of the State of Ohio
(without regard to the principles of conflicts of laws). The Corporation and the
Participants irrevocably consent and submit to the jurisdiction of the Common
Please Court for the county in the State of Oho in which the Corporation’s
principal place of business is located, or in any Federal court sitting in the
State of Ohio, for the purposes of any controversy, claim, dispute or action
arising out of or related to this Plan, and hereby waive any defense of an
inconvenient forum and any right of jurisdiction on account of the parties’
place of residence or domicile.
     3.5.8. Severability. Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     3.5.9. 409A Compliance.
     (i) This Plan is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder.
     (ii) The Corporation and Participant agree that they will execute any and
all amendments to this Plan as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A of the Code.
     (iii) The preceding provisions, however, shall not be construed as a
guarantee by the Corporation of any particular tax effect to Participant under
this Plan. The Corporation shall not be liable to Participant for any payment
made under this Plan, at the direction or with the consent of Participant, which
is determined to result in an additional tax, penalty, or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Plan as an amount includible in gross income under Section 409A of the
Code.
     (iv) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Plan shall be treated as a right to a series of
separate payments.
     (v) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Participant, as specified under this Plan, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits

10



--------------------------------------------------------------------------------



 



provided in any other taxable year, except for any medical reimbursement
arrangement providing for the reimbursement of expenses referred to in Section
105(b) of the Code; (2) the reimbursement of an eligible expense shall be made
no later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
     (vi) For purposes of Section 409A of the Code, the date as of which the
Corporation and the Participant reasonably anticipate that no further services
would be performed by the Participant shall be construed as the date that the
Participant first incurs a “separation from service” as defined under
Section 409A of the Code.
     (vii) If a payment obligation under this Plan arises on account of
Participant’s termination of employment while he is a “specified employee” (as
defined under Section 409A of the Code and determined in good faith by the
Compensation Committee), any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall
accrue at the Prime Rate of interest and shall be made within 15 days after the
end of the six-month period beginning on the date of such termination of
employment or, if earlier, within 15 days after appointment of the personal
representative or executor of Participant’s estate following his death.
Date: February 26, 2008

11



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED KEY MANAGEMENT SEVERANCE PLAN
[DATE]
[name]
[address]
Dear ______________:
     [ For new Participants: ] You are eligible to participate in the Amended
and Restated First Financial Bancorp Key Management Severance Plan (“Amended and
Restated KMSP”) and will become a Participant therein upon signing this letter
agreement. As used in this letter agreement, each capitalized term, if not
defined herein, has the meaning ascribed to it under the Amended and Restated
KMSP.
     [ For existing Participants: ]You were a Participant in the First Financial
Bancorp. Key Management Severance Plan (“KMSP”). This letter is being provided
to you in accordance with section 10 of the KMSP. On [ ____________], 2008, the
Corporation amended and restated the Key Executive Severance Plan (as amended
and restated, the “Amended and Restated KMSP”), enclosed, in order to conform
the KMSP to changes made under the Internal Revenue Code of 1986, as amended,
and to incorporate other revisions to the KMSP that the Compensation Committee
of the Board of Directors determined to be desirable and in the best interests
of the Corporation. The KMSP has been amended and restated to provide for
certain benefits only in the event of a change in control not as previously
provided for termination for other than “cause”, as such was defined in the
KMSP. Your participation in the Amended and Restated KMSP is conditioned upon
your signing this letter agreement, and your signing of this letter agreement
will signify your consent to the amendments made to the KMSP. As used in this
letter agreement, each capitalized term, if not defined herein, has the meaning
ascribed to it under the Amended and Restated KMSP.
     [For all Participants:] For purposes of Section 3.2.2 of the Amended and
Restated KMSP, the amount of the Lump Sum Cash Payment, in the event you become
entitled to benefits under the Amended and Restated KMSP, will be equal to the
sum of (i) [xx] times your actual annual rate of base salary as in effect
immediately prior to either the date of your separation from service with the
Corporation, as determined under Section 3.2.1, or the Effective Date, whichever
is higher, and (ii) accrued but unused vacation allotment for the current year.
With respect to any Target Bonus, such amount will be paid out in accordance
with the Plan. In addition you will be eligible for outplacement assistance with
an agency selected by First Financial with the fee paid by First Financial in an
amount not to exceed [xx] times your annual base salary
     For purposes of the Amended and Restated KMSP, your base salary will
include (i) your cash allowances reportable as wages in Form W-2, and (ii) the
dollar value of

 



--------------------------------------------------------------------------------



 



any compensation that would have been paid to you but was deferred or excluded
for Federal income tax purposes under a deferred compensation plan, program or
arrangement, including amounts deferred under the Corporation’s 401(k)
retirement savings plan.
     For purposes of Section 3.2.3, the Coverage Period, in the event you become
entitled to benefits under the Amended and Restated KMSP, will begin on the date
immediately following your separation from service with the Corporation and
shall end on the date [six (6) / twelve (12)] months thereafter.
     Please review the provisions of the Amended and Restated KMSP and its
stated purposes carefully, including particularly the terms and conditions
stated in Sections 3.4 (Terms and Conditions of Participation), 3.5.3
(Confidential Information), and 3.5.4 (Solicitation of Employees and Customers),
to which you will agree by executing this letter agreement. In order to be
entitled to the benefits and agree to your obligations provided in the Amended
and Restated KMSP, please execute the enclosed copy of this letter and return it
to _______________, whereupon the Amended and Restated KMSP and this letter will
become a legally binding agreement between you and First Financial.

            Very Truly Yours,

FIRST FINANCIAL BANCORP.
      By:      

          I hereby confirm my agreement with the forgoing:
            Date:           

 